In a proceeding to invalidate a petition designating Michael D. Dunagan as a candidate in a primary election to be held on September 9, 1997, for the nomination of the Republican Party as its candidate for the public office of Council Member of the Town Board, Town of Poughkeepsie, First Ward, the appeal is from a judgment of the Supreme Court, Dutchess County (Jiudice, J.), dated July 31, 1997, which granted the petition.
*345Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is denied, the proceeding is dismissed, and the Dutchess County Board of Elections is directed to place the name of Michael D. Dunagan on the appropriate ballot.
Michael D. Dunagan is running in an uncontested primary election for the position of Council Member of the Town Board, Town of Poughkeepsie, First Ward. The petitioner concededly does not reside in the First Ward. Therefore, she is not entitled to vote for the position of Council Member for the First Ward, and accordingly was not permitted to file objections with the Board of Elections to Michael D. Dunagan’s designating petition (see, Election Law § 6-154 [2]; Lucariello v Niebel, 72 NY2d 927). Since the petitioner does not meet any of the criteria listed in Election Law § 16-102 (1) she has no standing to bring this proceeding challenging Dunagan’s designating petition (see, Election Law § 16-102).
In light of this determination, we do not reach the remaining issue. O’Brien, J. P., Santucci, Joy, Friedmann and Florio, JJ., concur.